Exhibit 99.1 B Communications Ltd. Condensed Consolidated Interim Financial Statements June 30, 2013 (Unaudited) B Communications Ltd. Condensed Consolidated Interim Financial Statements (unaudited) Contents Page Condensed Consolidated Statements of Financial Position 2 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Changes in Equity 6 Condensed Consolidated Statements of Cash Flows 8 Notes to the Condensed Consolidated Interim Financial Statements 10 B Communications Ltd. Condensed Consolidated Statements of Financial Position as at (In millions) Convenience translation into U.S. dollars (Note 2C) June 30 June 30 June 30 December 31 NIS NIS US$ NIS (Unaudited) (Unaudited) (Unaudited) (Audited) Assets Cash and cash equivalents Investments, including derivative financial instruments Trade receivables, net Other receivables 94 Inventory 39 Assets classified as held-for-sale 66 Total current assets Investments, including derivative financial instruments 95 89 25 90 Long-term trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investment in equity-accounted investee (mainly loans) Deferred tax assets *172 66 18 *128 Total non-current assets Total assets * Restated following retrospective application see note 3. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 B Communications Ltd. Condensed Consolidated Statements of Financial Position as at (cont’d) (In millions) Convenience translation into U.S. dollars (Note 2C) June 30 June 30 June 30 December 31 NIS NIS US$ NIS (Unaudited) (Unaudited) (Unaudited) (Audited) Liabilities Short-term bank credit, current maturities of long-term liabilities and debentures Trade payables Other payables, including derivative financial instruments Dividend payable 93 Current tax liabilities Provisions 34 Employee benefits *318 75 *251 Total current liabilities Debentures Bank loans Loans from institutions and others Dividend payable - - - Employee benefits *246 71 *260 Other liabilities 83 86 24 67 Provisions 70 67 19 66 Deferred tax liabilities Total non-current liabilities Total liabilities Equity Share capital 3 3 1 3 Share premium Treasury shares (**
